DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/17/2021. In Applicant’s amendment, claims 1-3, 5-6, 8, 11-14, 33-35, and 47 were amended. Claims 50-57 are new.
Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-57 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 103 were previously withdrawn in the 3/18/2021 Office Action.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 17-18 that the claimed invention includes limitations that are not well-understood, routine and conventional in the field; additionally, the claimed invention recites unconventional operations because these limitations are not well-understood, routine and conventional in the field – the field of deciding where to install a wireless access point. Examiner respectfully disagrees. The limitations do not recite any additional elements beyond the judicial exception. The additional elements in the independent claims beyond the abstract idea are the computer processor hardware and hardware storage resource which are claimed and disclosed at a high level of generality as merely generic computer hardware to perform the recited functional limitations. As supported by Applicant’s Specification, the generic computer devices were well-understood, routine, and conventional in the field. Spec. 6:26-7:17 (explaining that the invention can be carried out using any generic hardware and software); see also MPEP § 2106.07(a)(III)(a)(“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the 
Applicant argues on p. 18 that the office action fails to set forth an appropriate ground of rejection as the Office action fails to identify present support from any references that the claimed invention is directed to a well understood, routine, or conventional technique known in the art. Examiner notes the office action appropriately sets forth grounds of rejection by identifying a citation to an express statement in the specification that demonstrates the well-understood, routine, conventional nature of the additional elements.
Applicant’s arguments on p.19-24 are materially the same as those above but in regards to independent claims 14 and 19. Examiner respectfully disagrees for the same reasons as explained above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-57 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-6, 8-14, 17, 19, 21, 33-35, 37-38, 40-42, 44-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6, 8-14, 17, 33-35, 37-38, 41-42 and 44-49 are directed toward the statutory category of a process (reciting a “method”). Claims 19, 21 and 40 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 13, 14 and 19 are directed to an abstract idea by reciting receiving parameters specifying a region of interest; subdividing the region of interest into a candidate pool of regions; selecting the multiple geographical regions from the candidate pool of regions; receiving density information indicating an amount of mobile device usage in each of the multiple geographical regions; receiving an overlay image of network support infrastructure from […], the overlay image indicating locations of physical infrastructure resources available to support installation of wireless access points in the multiple geographical regions; utilizing a combination of the density information and the overlay image of network support infrastructure to produce a respective metric for each of the multiple geographical regions, the respective metric indicating a desirability of installing a respective new wireless access point in a corresponding geographical region; displaying a map, the map Electric Power. See MPEP § 2106.04(a)(2)(III) (explaining that claims that recite concepts performed in the human mind recite abstract ideas); Elec. Power, 830 F.3d 1350. Dependent claims 2-6, 8-12, 17, 21, 33-35, 37-38, 40-42, 44-57 further define the data collected and analyzed, how the particular geographical regions are selected, what the metric represents, and/or how the metric is visually represented on the displayed map. Accordingly, the dependent limitations merely further refine the abstract idea. 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as the computer processor hardware and hardware storage resource and a data interface) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims 
	Dependent claims 2-6, 8-12, 17, 21, 33-35, 37-38, 40-42, 44-57 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The dependent claims merely add additional details regarding (1) the particular information collected, analyzed, generated or displayed, (2) how the information is displayed, or (3) how the particular geographical regions are selected. Limiting the particular information collected, analyzed, generated or displayed is insufficient to integrate the abstract idea into a practical application because, even to the extent that it narrows the abstract idea, it does not add any additional limitations beyond the abstract idea itself.
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. As explained above, the additional elements recited in the claims are the generic computer devices (processor hardware and hardware storage). As supported by Applicant’s Specification, the generic computer devices were well-understood, routine, and conventional in the field. Spec. 6:26-7:17 (explaining that the invention can be carried out using any generic hardware and software); see also MPEP § 2106.07(a)(III)(a)(“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”).


	

Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100197239 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624